         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      18-CR-834-2 (PAE)
                       -v-
                                                                          ORDER
 KIFANO JORDAN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court received a request from defendant Kifano Jordan, seeking his compassionate

release from Federal Correctional Institution (“FCI”) Allenwood Medium pursuant to 18 U.S.C.

§ 3582(c), in light of the risk that the COVID-19 pandemic presents for inmates. See Dkt. 501

(“Def. Ltr.”) at 2. The Government opposes this request. Dkt. 505 (“Gov’t Mem.”).

       Jordan was one of the highest-ranking members of the Nine Trey Gangsta Bloods (“Nine

Trey”), ranked just below godfather. Gov’t Mem. at 1; see Dkt. 329 (“Sent. Tr.”) at 7. He was a

participant in numerous acts of violence, including an assault in November 2017, an armed

robbery in April of 2018, and several shootings. Id.; see Sent. Tr. at 7, 17. On March 28, 2019,

Jordan pled guilty to one count of using a firearm in furtherance of a crime of violence and one

count of possessing a firearm which was brandished and discharged, in furtherance of a crime of

violence. See Dkt. 161 (plea transcript); Dkt. 295 (judgment). On September 6, 2019, the Court

sentenced Jordan to 180 months’ imprisonment followed by five years’ supervised release. See

Sent. Tr. at 25; Dkt. 295. Jordan has been incarcerated for approximately 19 months of his 180-

month sentence. See Gov’t Mem. at 11. On September 19, 2019, Jordan filed a notice of appeal

from his sentence and judgment. Dkt. 317.
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 2 of 9



       On a date unknown to the Court, Jordan filed a request for home confinement with the

warden of FCI Allenwood Medium. See Def. Ltr. at 2. According to the Government, this

request was rejected because Jordan had served less than 12% of his sentence. See Gov’t Mem.

at 5 n.3. On June 18, 2020, the Court received a pro se letter from Jordan, seeking early release

in light of the COVID-19 pandemic. See Def. Ltr.1 On June 29, 2020, the Government filed its

opposition to Jordan’s letter. Gov’t Mem.

       Jordan asks the Court to convert his remaining period of incarceration to a term of

supervised release, on account of the risk COVID-19 poses to him. See Def. Ltr. at 6.

Specifically, he alleges that he suffers from hypertension, stress, and selective antibody

deficiency. Id. at 4. The Government opposes Jordan’s early release. It argues that Jordan’s

motion should be denied for reasons including that the Court lacks jurisdiction because Jordan

filed an appeal, and that Jordan has not exhausted his administrative remedies, has not presented

an extraordinary and compelling reason justifying his release, is a danger to the community, and

has served significantly less than half of his sentence. See Gov’t Mem. at 1.

I.     Jurisdiction

       In light of Jordan’s pending appeal, the Court lacks jurisdiction to decide his motion.

“The filing of a notice of appeal is an event of jurisdictional significance,” which “confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects



1
  The Court directed Jordan’s trial counsel to file a letter in support of that application and
directed the Government to thereafter submit a letter setting forth its position. See Dkt. 501 at 1.
The Court did not invite a reply. Id. On June 18, 2020, Jordan’s trial counsel moved to be
relieved on account of what Jordan’s letter described as a “complete breakdown in
communications,” Dkt. 502 (quoting Dkt. 501). On June 22, 2020, the Court granted counsel’s
motion, but could not appoint successor counsel for Jordan, as his trial counsel was retained (not
court-appointed), and Jordan has not submitted a financial affidavit indicating his eligibility for
appointment of counsel. Dkt. 503. On July 2, 2020, the Court received a letter from Jordan
seeking permission to file a reply. Dkt. 514. The Court denies that request.
                                                  2
           Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 3 of 9



of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982). Although there are exceptions to this rule—e.g., Tancredi v. Met. Life Ins. Co., 378 F.3d

220, 225 (2d Cir. 2004) (attorneys’ fees); N.Y. State Nat’l Org. for Women v. Terry, 886 F.2d

1339, 1350 (2d Cir. 1989) (proceedings on merits after grant or denial of preliminary injunction);

id. (judgment which does not determine entire action); Leonhard v. United States, 633 F.2d 599,

610 (2d Cir. 1980) (clerical error)—none appears applicable here. See United States v. Viola,

555 F. App’x 57, 59–60 (2d Cir. 2014) (notice of appeal divests district court of ability to act “to

modify a judgment substantively,” although district court retains authority to “merely clarif[y]”

its order (citations omitted)).

        Under these circumstances, this Court is without authority to “rule on any motion

affecting an aspect of the case that [is] before the [Court of Appeals].” Ching v. United States,

298 F.3d 174, 180 n.5 (2d Cir. 2002); see also, e.g., Berman v. United States, 302 U.S. 211, 214

(1937) (rule applies in criminal cases); United States v. Katsougrakis, 715 F.2d 769, 777

(2d Cir. 1983) (same); United States v. Afriyie, No. 16 Cr. 377 (PAE), 2017 WL 6375781, at *3

(S.D.N.Y. Dec. 11, 2017) (same). Once Jordan filed his notice of appeal challenging the Court’s

sentence, jurisdiction over the questions raised in his § 3582(c) motion transferred to the Second

Circuit.

        Federal Rule of Criminal Procedure 37 anticipates precisely the jurisdictional issue

present here. Rule 37 provides, in relevant part, that “[i]f a timely motion is made for relief that

the court lacks authority to grant because of an appeal that has been docketed and is pending, the

court may: (1) defer considering the motion; (2) deny the motion; or (3) state either that it would

grant the motion if the court of appeals remands for that purpose or that the motion raises a

substantial issue.” Fed. R. Crim. P. 37(a). The advisory committee notes list “motions under 18



                                                  3
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 4 of 9



U.S.C. § 3582(c)” as one of three types of motions for which the drafters “anticipate[] that

Criminal Rule 37 will be used primarily if not exclusively.” Fed. R. Crim. P. 37 advisory

committee’s note (2012). Reflecting this Circuit’s longstanding approach in both civil and

criminal cases—see, e.g., United States v. Camacho, 302 F.3d 35, 36–37 (2d Cir. 2002); King v.

First Am. Investigations, Inc., 287 F.3d 91, 94 (2d Cir. 2002); Toliver v. Cty. of Sullivan, 957

F.2d 47, 49 (2d Cir. 1992)—this rule allows district courts to deny, but not to grant, a motion for

which it lacks jurisdiction due to a pending appeal.

II.    Merits

       Because the Court would deny Jordan’s § 3582(c) motion if he had not filed a notice of

appeal, in the interests of judicial economy, the Court reaches the merits, pursuant to Rule 37,

and denies the motion.

       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that

“extraordinary and compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section

3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A).

       Here, the Government argues, at the threshold, that Jordan’s motion should be denied

because he has failed to exhaust his administrative remedies, in that he never submitted a

compassionate release request to the BOP.2 See Gov’t Mem. at 5. The Court need not reach this




2
 The Government does concede that Jordan submitted a request to be placed on home
confinement pursuant to 18 U.S.C. § 3624(c)(2). See Gov’t Mem. at 5 n.3.
                                                 4
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 5 of 9



argument, however, because the Court concludes that a reduction of Jordan’s sentence is not

warranted for two independent reasons. Such a reduction would not be “consistent with the

applicable policy statements issued by the Sentencing Commission,” 18 U.S.C.

§ 3582(c)(1)(A)(i), nor would it be supported by the “factors set forth in section 3553(a),” id.

§ 3582(c)(1)(A).

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v.

Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (quoting 28 U.S.C. § 994(t)). Relevant here,

the Commission’s policy statement and its corresponding commentary on § 3582(a)(1)(A) state

that a court may reduce a sentence for “extraordinary and compelling reasons,” including where

the defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.”3 U.S.S.G.

§ 1B1.13(1)(A) & cmt. n.1(A). The defendant must also not be a danger to the community and

the reduction must be consistent with the Commission’s policy statement. Id. § 1B1.13(2)–(3).

       The first of these factors favors, to a degree, Jordan’s early release. The COVID-19

pandemic is extraordinary and unprecedented in modern times in this nation. It presents a clear

and present danger to free society for reasons that need no elaboration. Further, the crowded

nature of federal detention centers presents an outsize risk that the COVID-19 contagion, once it




3
  U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons”
because it has not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, which allows defendants independently to seek compassionate release relief from
federal courts. See Ebbers, 432 F. Supp. 3d at 422–23, 427.
                                                  5
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 6 of 9



gains entry, will spread.4 And, realistically, a high-risk inmate who contracts the virus while in

prison will face challenges in caring for himself. For these reasons, in the past months,

numerous courts, including this one, have ordered the temporary release of inmates held in

pretrial or presentencing custody5 and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.6




4
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (Mar. 30, 2020, updated May 20, 2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; see also United States v.
Nkanga, No. 18 Cr. 713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (citing
Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities, Ctrs. for Disease Control and Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf)
(highlighting danger faced by those in jails and prisons).
5
  See, e.g., United States v. Chandler, --- F. Supp. 3d ---, No. 19 Cr. 867 (PAC),
2020 WL 1528120, at *1–3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to
18 U.S.C. § 3142(i), of defendant charged with being a felon in possession of a firearm); United
States v. McKenzie, --- F. Supp. 3d ---, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3
(S.D.N.Y. Mar. 30, 2020) (granting bond pending sentencing, pursuant to 18 U.S.C. § 3145(c),
to defendant who had pleaded guilty to single count of assault with a deadly weapon and had
previously been released on bond); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3
(S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to
defendant who had pleaded to a narcotics offense); cf. United States v. Stephens,
--- F. Supp. 3d ---, No. 15 Cr. 95 (AJN), 2020 WL 1295155, at *3 (S.D.N.Y. Mar. 19, 2020)
(granting defendant’s request for reconsideration of bail conditions and releasing him to home
confinement, while noting that, in the alternative, § 3142(i) would necessitate his temporary
release).
6
  See, e.g., United States v. Davies, No. 18 Cr. 390 (PAE), Dkt. 479 at 4–7 (S.D.N.Y. June 26, 2020)
(ordering compassionate release of elderly defendant, who had serious medical conditions and played
low-level role in drug trafficking conspiracy); United States v. Brown, No. 18 Cr. 390 (PAE),
Dkt. 472 at 4–7 (S.D.N.Y. June 17, 2020) (ordering compassionate release of 65-year-old
defendant with several high-risk medical conditions who was not a danger to the community);
United States v. Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2–4 (S.D.N.Y. April 6, 2020)
(ordering compassionate release of defendant with an immune-inflammatory disease who had
served all but 34 days of a four-month sentence); see also infra n.8.


                                                 6
           Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 7 of 9



       The Government disputes that Jordan is at a significantly heightened risk—i.e., whether

he is materially more vulnerable to the effects of COVID-19 than an average (non-high-risk)

inmate at FCI Allenwood Medium.7 Nevertheless, even viewing this factor in Jordan’s favor, a

reduction in his sentence is not supported under the § 3553(a) factors for two independent

reasons.

       First, the Court cannot find that Jordan “is not a danger to the safety of any other person

or to the community,” U.S.S.G. § 1B1.13(2), as is required for compassionate release. Jordan’s

conduct in this case gravely endangered public safety. Jordan was a “lead member of a violent

and destructive gang, Nine Trey” and “participated in multiple acts of violence.” Sent. Tr. at 17.

These acts of violence included holding a pistol during a robbery, partaking in multiple different

shootings, one of which resulted in a bystander being shot in the foot, and ordering others to

participate in shootings. See id. at 17–18. During one shooting, Jordan fired at a moving vehicle

nine times. Id. at 17. At Jordan’s sentencing, the Court observed that although “through some

combination of sheer luck and bad aim no one died [during any of these incidents],” his violent

conduct could easily have resulted in “a large number of casualties.” Id. at 18–19.

       The instant offense was also not the first time that Jordan had endangered public safety;

he has a history of violent and potentially violent offenses, including possession of a firearm,

reckless endangerment, theft by deception, and attempted assault. See id. at 20. For these

reasons, the Court, at sentencing, found that specific deterrence necessitated a meaningful

sentence, along the lines of the sentence imposed, as none of Jordan’s earlier terms in prison had




7
  Specifically, the Government notes that the medical conditions Jordan mentions are not
reflected in his medical records, nor is any condition that would put him at a heightened risk.
See Gov’t Mem. at 11.
                                                 7
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 8 of 9



“served as wake-up calls.” Id. That remains the case. The Court cannot find today that the

vastly shortened sentence Jordan seeks is compatible with public safety.

       Independently, the Court cannot find that the application of the § 3553(a) factors favors

Jordan’s release after service of 19 months of a 180-month sentence. To be sure, one § 3553(a)

factor weighs more heavily in Jordan’s favor today than at the time of sentencing: “the need to

provide the defendant with needed . . . medical care.” 18 U.S.C. § 3553(a). But the Court

cannot find that a sentence reduction on the order Jordan seeks would result in a sentence

commensurate with “the nature and circumstances of the offense,” “the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law, . . . to provide

just punishment for the offense, . . . to afford adequate deterrence to criminal conduct,” and “to

protect the public from further crimes of the defendant,” id. The gravity of Jordan’s crimes

required, and requires, a meaningful sentence to protect the public from further violence; to

reflect just punishment for these crimes; and to deter others from committing similar acts. For

the reasons stated in detail at Jordan’s sentencing, which the Court incorporates by reference, a

sentence in the range of 180 months’ imprisonment was necessary to achieve those goals.

Reducing Jordan’s sentence by way more than half would badly disserve these important

§ 3553(a) factors.

       Relevant too to the application of the § 3553(a) factors today, Jordan’s case stands in

sharp contrast to those in which the Court has ordered the release of heightened-risk inmates. In

a number of cases, where an inmate seeking release had served most of his or her term of




                                                  8
         Case 1:18-cr-00834-PAE Document 516 Filed 07/08/20 Page 9 of 9



incarceration, this Court has found that a fresh assessment of the § 3553(a) factors justified early

release.8 Jordan, on the other hand, is not even close to the midway point of his sentence.9

       Accordingly, finding that Jordan continues to pose a danger to the community and that

the § 3553(a) factors, considered in combination, do not support a reduction of his sentence, the

Court denies Jordan’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



       SO ORDERED.

                                                              PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: July 8, 2020
       New York, New York




8
 See, e.g., United States v. Knox, No. 15 Cr. 445 (PAE), Dkt. 1088 (S.D.N.Y. April 10,
2020) (defendant had served all but seven months of an 88-month sentence and was eligible for
home confinement in two weeks’ time); Jasper, No. 18 Cr. 390 (PAE), Dkt. 441
(S.D.N.Y. April 6, 2020) (defendant had served all but 34 days of a four-month sentence and had
an immune-inflammatory disease); United States v. Hernandez, --- F. Supp. 3d ---,
No. 18 Cr. 834 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. April 2, 2020) (defendant had served
17 months of a 24-months sentence).
9
  See, e.g., United States v. Nissen, No. 17 Cr. 477 (PAE), 2020 WL 2614825, at *3
(S.D.N.Y. May 22, 2020) (denying compassionate release motion and finding that a reduction of
a 27-month sentence to seven months would be “highly inconsistent” with the 3553(a) factors);
United States v. Butler, No. 18 Cr. 834 (PAE), 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020)
(denying compassionate release motion for lower-ranking Nine Trey defendant diagnosed with
asthma and a cardiac condition where defendant had served only 15 months of a 60-month
sentence); United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62 (S.D.N.Y. Mar. 30, 2020)
(for similar reasons, denying compassionate release motion for a defendant at heightened risk of
COVID-19 who had served just two months of a 33-month sentence).


                                                 9
